DETAILED ACTION
Claims 1-20 are presented for examination. Claims 1, 2, 5, 6, 8, and 20 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Courtemanche, C. “Mobilizing Project Communications and Collaboration” Construction Executive: Tech Trends (2014) available from <http://enewsletters.constructionexec.com/techtrends/2014/10/mobilizing-project-communications-and-collaboration/> [herein “Courtemanche”] teaches that use of an online server is “cloud-based” and can communicate with mobile devices for collaboration on construction projects. Courtemanche paragraph 8 teaches synchronizing revisions from different mobile devices. Courtemanche paragraph 10 teaches annotations and text comment mark-ups and distribution of updated plans to the project team.
US 2012/0310906 A1 Miller, et al. [herein “Miller”] (cited in IDS dated 6 November 2015) paragraph 107 teaches collecting identification information by scanning a printed label, a barcode label, or an RFID tag and referenced Global Positioning System (GPS) determined location.
US patent 9,222,771 B2 Rosengaus, et al. [herein “Rosengaus”] column 21 lines 1-9 teach displaying a side-by-side display of BIM with acquired information. Rosengaus column 22 liens 2-3 teaches comparing as-built construction with BIM. Rosengaus column 22 line 19 teaches updating the 3D model. But Rosengaus fails to teach a blank generic XD object model templates for new actual physical components and new composite components.
US 2014/0095122 A1 Appleman, et al. [herein “Appleman”] paragraph 53 teaches using a URL to store configuration recipes. Appleman paragraph 84 teaches:
The user may at any point of the customization decide to go back and modify the current building base model and/ or the floor plan(s). For example, the user may customize one or more physical product categories and then decides to go back and modify the current building base model and/or the floor plan(s),
blank template. Instead Appleman paragraph 84 last sentence teaches “default specifications.” Default specifications for the base model are not blank. Accordingly, Appleman fails to teach blank generic non-native XD object model templates.
US 2008/0015823 A1 Arnold, et al. [herein “Arnold”] paragraph 32 teaches “The extensible platform can be provided as a library manager for collections of building element models (BEM) that can be placed in a BIM.” Arnold paragraph 34 teaches “can dynamically add attributes to BEMs and thereby extend and enrich their definition. Users that programmatically generate and manage libraries of the BEMs can customize libraries.” However, this customization and extension is of the libraries of the BEMs and not a customization or extension of the BEMs. See further Arnold paragraph 35. The customization of the library is not using the BEMs as blank template object models.
None of the references taken either alone or in combination with the prior art of record disclose “creating a set of one or more new, composite XD object models … by combining one or more existing XD object models that are automatically included and available in the 3D modeling program with a pre-determined set of rules and parameters including physical limitations and constraints into one or more new blank generic composite XD object model templates” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        21 January 2021